DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grilliot et al. (7051374).

Regarding claim 1,  Grilliot discloses a system for selectively connecting articles of clothing (fig.1), the system comprising: a first article (30) having a first end and a second end; a second article (20) having a first end and a second end; the second end of the first article comprising a first connection member (magnetic strip 54), and the first end of the second article comprising a second connection member (magnetic strip 44); wherein the first connection member and the second connection member are adapted to communicate with one another and wherein the second connection member is sized to be at least partially received within a portion of the first connection member to selectively connect the first article and the second article (col.3, lines 59-67); the first connection member comprising at least one magnet (col.3, lines 59-67), and the second connection member comprising at least one magnet (col.3, lines 59-67) of opposite polarity as the magnet of the first connection member for selectively connecting the first article and the second article; and wherein a magnetic attraction between the magnets is operable to maintain the first article in communication with the second article until a user applies a removal force to at least one of the first article and the second article (col.3, lines 59-67).
Regarding claims 2-5, Grilliot discloses wherein the first article comprises a glove (glove 30, fig.1); wherein the second article comprises a sleeve of a jacket (fig.1 shows a sleeve 20 of jacket 10); wherein the first connection member comprises an annular feature (50); wherein the second connection member comprises an annular feature (40).


Regarding claim 9, Grilliot discloses a system for selectively connecting articles of clothing (fig.1), the system comprising: a first article comprising a glove (30) for surrounding a hand of a user and an access hole; a second article comprising a sleeve member and a cuff (fig.1 shows a sleeve 20 have a cuff), the first article comprising a first connection member (54) provided proximal to the access hole; the second article comprising a second connection member (44) provided proximal to the cuff, wherein the first connection member and the second connection member are adapted to communicate with one another and wherein at least one of the connection members is sized to be at least partially received within a portion of the opposing member to selectively connect the first article and the second article (col.3, lines 59-67); the first connection member comprising at least one magnet, and the second connection member comprising at least one magnet of opposite polarity as the magnet of the first connection member for selectively connecting the first article and the second article (col.3, lines 59-67).

Regarding claims 10-13, 17, Grilliot discloses the system of claim 9, wherein at least one of the first connection member and the second connection member comprises a rubber (col.3, lines 21-44); wherein the first connection member extends around a substantial entirety of the access hole (fig.1); wherein the first connection member comprises an annular feature (structure of 55); wherein the second connection member comprises an annular feature (fig.1); wherein the second connector is received at least partially within the first connector, and wherein an overlap between the connectors is operable to provide thermal insulation to a user wearing the first and second articles (fig.2).

Regarding claims 18, 19-20, Grilliot discloses a system for selectively connecting articles of clothing (fig.1), the system comprising: a first connection member (54) adapted to be secured to a first article; a second connection member (44) adapted to be secured to a second article; wherein the first connection member comprises a concave interior surface operable to matingly receive a convex exterior surface of the second connection member and prevent further ingress of the second connection member with respect to the first connection member (fig.1); the first connection member comprising at least one magnet, and the second connection member comprising at least one magnet of opposite polarity as the magnet of the first connection member for selectively connecting the first article and the second article (col.3, lines 59-67); wherein the first article comprises a glove and the first connection member is secured thereto by at least one of gluing, stitching, and welding (col.3, lines 39-41); wherein the second article comprises a sleeve and the second connection member is secured thereto by at least one of gluing, stitching, and welding (col.3, lines 38-41).

Allowable Subject Matter
Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732